Citation Nr: 1706122	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  15-03 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of prostate cancer status post radical retropubic prostatectomy as a result of exposure to an herbicide agent, specifically involving C-123 aircraft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The case was subsequently transferred to the RO in St. Paul, Minnesota given the Veteran's allegation of exposure to an herbicide agent while serving aboard a C-123 aircraft.  Significantly, the M21-1 manual section IV.ii.1H.3.a. grants the St. Paul, Minnesota RO exclusive jurisdiction over all claims for service connected disability or death involving exposure to herbicides and C-123 aircraft.  In July 2015 correspondence, the Veteran wrote that he was exposed to herbicides from interacting with C-123 aircraft.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary in order to afford the Veteran his requested Board hearing.  In this regard, he indicated on his February 2015 substantive appeal (VA Form 9) that wished to testify at a Board hearing in Washington, DC.  Subsequently, in May 2015 correspondence, the Veteran requested that he be scheduled for a Board videoconference hearing from New Orleans, Louisiana in lieu of a hearing in Washington, DC.  However, the Veteran was scheduled for a Board hearing in Washington, DC in December 2016 and was provided notice of this hearing in October 2016 correspondence.  An October 2016 report of contact notes the Veteran's continued request for a Board videoconference in lieu of a hearing in Washington, DC.  Since Board videoconference hearings are scheduled by the RO, a remand is necessary in order to schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing (originating at the RO in New Orleans, Louisiana) before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




